Citation Nr: 0601346	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  03-02 862A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for impingement 
syndrome of the right shoulder (major), currently rated as 20 
percent disabling, from an initial grant of service 
connection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1984 to March 
2001.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a December 2001 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In that decision, the 
RO granted service connection for impingement syndrome of the 
right shoulder (major) and assigned an initial noncompensable 
evaluation.  An increase of 10 percent was granted by rating 
decision dated January 2003.  Appeal to the Board was 
perfected.  

In January 2004, the Board remanded the appeal for further 
development.  During the pendency of the appeal, the RO 
granted an increase of 20 percent by rating decision dated 
July 2005.  The United States Court of Appeals for Veterans 
Claims (Court) has held that on a claim for an original or 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law or regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit is awarded.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  The Court further held that, where 
a claimant has filed a notice of disagreement as to a RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.  Thus, 
the issue remains in appellate status and the case is once 
more before the Board for appellate consideration.


FINDING OF FACT

The veteran's impingement syndrome of the right shoulder 
(major) is manifested by constant pain, particularly 
throbbing upon conducting above-shoulder-level activities, 
but there is no evidence of limitation of motion midway 
between the veteran's side and shoulder level.






CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for service-connected impingement syndrome of the 
right shoulder (major) have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2005).

Once all pertinent evidence is assembled, a determination as 
to whether the preponderance of the evidence favors, or is 
against, the claim must be made.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3 (2005); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  If the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon the lack of 
usefulness of the affected part or systems.  The evaluation 
of the same disability or manifestations under different 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2005).  
Rather, the veteran's disability will be rated under the 
diagnostic code which allows the highest possible evaluation 
for the clinical findings shown on objective examination.

The Schedule does not specifically provide criteria for 
impingement syndrome of the right shoulder (major).  
Evaluation of a service-connected disability in accordance 
with schedular criteria that closely pertain to an analogous 
disease in terms of functions affected, anatomical 
localization, and symptomatology, is permitted in such 
circumstances.  38 C.F.R. § 4.20 (2005).  Impingement 
syndrome of the right shoulder (major) is currently evaluated 
by analogy under 38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2005) for limitation of motion of the arm.  Maximum 
schedular ratings of 40 percent (major arm) and 30 percent 
(minor arm) are assigned where limitation of motion is 
limited to 25 degrees from the side.  Limitation of motion 
midway between side and shoulder level assigns 30 percent for 
the major (dominant) arm and 20 percent for the minor arm.  
The next lower evaluation is the 20 percent rating currently 
assigned for limitation of motion at shoulder level.  
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2005).  Normal 
ranges of upper extremity motion are defined as follows: 
forward elevation (flexion) from zero to 180 degrees; 
abduction from zero to 180 degrees; and internal and external 
rotation to 90 degrees.  See 38 C.F.R. § 4.71, Plate I 
(2005).  Shoulder level is 90 degrees of flexion or 
abduction.  Id.

Historically, the veteran was diagnosed with contusion of the 
right upper arm and shoulder pain, impact injury to rotator 
cuff, in August 2000 while still in service.  See August 2000 
personal data and emergency care records.  In December 2000, 
the veteran was referred to physical therapy for treatment of 
acromioclavicular (AC) joint, tender to palpitation, with 
reduced strength and range of motion.  A radiology report 
indicated grade II AC joint separation.  The veteran opted 
not to begin physical therapy treatment due to his impending 
separation from service, but wanted to discuss surgical 
options before committing to physical therapy.  See December 
2000 personal data report.  A VA compensation and pension 
(C&P) spine examination conducted in September 2001 diagnosed 
the veteran with status post acromioclavicular separation 
with some continued discomfort in the joint.  It was noted 
that the veteran's right shoulder was at a fairly stable 
position, but that further physical therapy or intervention 
might be needed if it worsened.  A December 2001 rating 
decision granted service connection for impingement syndrome 
of the right shoulder (major) and assigned a noncompensable 
rating, effective March 16, 2001, the day following the 
veteran's release from active duty.  An increase of 10 
percent was granted by rating decision dated January 2003, 
after the veteran filed a Notice of Disagreement (NOD).  As 
noted above, appeal to the Board was thereafter perfected as 
to the December 2001 rating decision.

Subsequent medical records include documents from the Orlando 
Outpatient Clinic (OPC).  These records indicate that the 
veteran was seen with complaints of right shoulder pain 
throughout 2002 and into 2003.  He was diagnosed with 
degenerative joint disease of the right shoulder in August 
and September 2002.  In August 2002, slight tenderness 
vaguely over the anterior shoulder area was noted, but there 
was no muscular atrophy.  The veteran's range of motion was 
grossly within normal limits with discomfort; internal and 
external rotation were within normal limits.  Crepitation and 
slight impingement with abduction was also noted, as well as 
some weakness with rotator cuff stress.  There was no 
subluxation and the veteran's neurological system was intact.  
He was given an injection of marcain/kenalog and, upon 
follow-up, reported that the injection had helped and that 
the pain in his right shoulder had changed from sharp to 
pulsating.  See August 2002 and September 2002 orthopaedics 
consult notes.  A January 2003 orthopaedic clinic follow up 
note, however, indicates that the veteran again complained of 
right shoulder pain, worse than before, and reported that 
nonsteroidal anti-inflammatory drugs did not provide much 
relief.  He reported that the whole right side of his neck 
and inside his shoulder hurt.  Upon physical exam of the 
right shoulder, abduction to only 120 degrees with moderate 
pain was noted.  Otherwise, the veteran's range of motion was 
the same as his last exam.  There was mild crepitation and 
some weakness that appeared due to pain, but no muscle 
atrophy.  Examination of the veteran's neck revealed limited 
range of motion with extension minimal due to pain.  Normal 
range of motion was noted regarding flexion and rotation.  
Palpable tenderness to the lower cervical spine areas and 
into the upper trapezius was also noted.  X-rays revealed 
some mild degenerative disc disease (DDD) at the C6-7 area 
only, and very open foramen was noted.  The veteran was 
diagnosed with DDD-C.

A VA C&P joints examination was performed in May 2005.  The 
veteran reported pain on a constant basis in the right 
shoulder and indicated that he is unable to sleep on that 
side.  The veteran reported problems doing overhead 
activities and anything above shoulder level.  He denied 
particular flareups, but reported that upon doing something 
above his head, he has an increase in throbbing pain.  The VA 
examiner noted that flareups cause an increase in pain, but 
not in functional limitations.  The veteran's passive and 
active range of motion was measured, including motion against 
gravity and against strong resistance.  The range of motion 
of the right shoulder with forward flexion was approximately 
to 165 degrees; passive forward flexion was to 180 degrees.  
Abduction in the scapular plane was to approximately 150 
degrees actively and to 180 degrees passively.  Pain with 
forward flexion and abduction in the scapular plane from 120 
to 180 degrees was noted.  The right shoulder's external 
rotation was to 90 degrees with pain from 75 to 90 degrees; 
internal rotation was to 90 degrees with pain from 85 to 90 
degrees.  The veteran had positive Neer and Hawkins 
impingement type pictures.  There was no additional 
limitation of weakness with repetitive use and active range 
of motion against gravity.  The VA examiner noted that pain 
is the veteran's major functional impact on the right 
shoulder.  X-rays of the right shoulder showed no fracture or 
dislocation.  Type II acromion with spurring on the 
undersurface of the acromion was noted.  No other 
abnormalities were present and there was no indication of a 
rotator cuff tear.  The veteran was diagnosed with right 
shoulder impingement syndrome.  See May 2005 VA C&P joints 
examination report.  

As noted above, this appeal arises from the RO's December 
2001 rating decision, which granted service connection for 
impingement syndrome of the right shoulder (major) and 
assigned an initial noncompensable disability rating 
effective March 16, 2001.  Subsequent rating decisions issued 
in January 2003 and July 2005 increased the evaluation to 10 
percent and 20 percent, respectively, both effective March 
16, 2001.  There is a distinction between a claim to increase 
the rating for a disability for which service connection has 
long been in effect and an appeal of an initial rating 
assigned for a disability upon a grant of service connection.  
The latter is the case here.  Here, the RO assigned a 
noncompensable rating for impingement syndrome of the right 
shoulder (major) and then increased the rating to 20 percent.  
As such, the Board evaluates the extent of impairment due to 
impingement syndrome of the right shoulder (major) throughout 
the entire period beginning with the filing of the claim in 
April 2001, and considers whether "staged" ratings are 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Staged ratings do not apply to this case, however, as the 
record does not support assigning different percentage 
disability ratings during the period in question.  

In his September 2002 NOD, the veteran reported continual 
treatment for impingement syndrome.  He reported that the 
treatment does not have long term effects and that his 
disability has worsened.  He also indicated that surgery was 
possible.  The veteran further reported suffering from pain, 
instability, and loss of range of motion.  See February 2003 
VA Form 9.    

The Board finds that a rating higher than the 20 percent 
currently assigned is not warranted.  None of the evidence of 
record indicates that the veteran's limitation of motion of 
his major arm is midway between his side and shoulder level, 
or that the limitation of motion for either major or minor 
arm is to 25 degrees from the side.  In fact, the May 2005 VA 
C&P joints examination found that the veteran had normal 
range of motion up to shoulder level, which is 90 degrees of 
flexion or abduction.  See 38 C.F.R. § 4.71, Plate I (2005).  

The Board has also considered whether the veteran's service-
connected impingement syndrome of the right shoulder (major) 
may be rated under other diagnostic codes relating to the 
shoulder and arm.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Most of these diagnostic codes, however, are 
simply not applicable to the veteran's service-connected 
disability.  It is neither contended nor shown that the 
veteran's service-connected disability involves ankylosis of 
the scapulohumeral articulation (Diagnostic Code 5200), 
impairment of the humerus (Diagnostic Code 5202), or 
impairment of the clavicle or scapula (Diagnostic Code 5203). 

Additionally, the Board has considered whether this case 
presents other evidence that would support a higher rating on 
the basis of functional limitation due to weakness, 
fatigability, incoordination, or pain on movement of a joint.  
See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of a claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  Although the most recent (May 2005) VA 
examination found the pain to be the veteran's major 
functional impact on the right shoulder, the VA examiner 
noted that with repetitive use and with active range of 
motion against gravity, there is no additional limitation of 
weakness.  Nor did the examiner find any evidence of fatigue, 
weakness, lack of endurance or incoordination of the right 
shoulder.  The Board acknowledges the veteran's complaint 
that his right shoulder is painful and has taken the effects 
of pain into consideration in rating the disability.  The 
Schedule, however, does not require a separate rating for 
pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  In 
addition, the Board places the greatest probative weight on 
the clinical findings reported by medical examiners trained 
to evaluate the nature and severity of the veteran's 
disability.

Finally, the evidence as a whole does not suggest that this 
case presents so exceptional or unusual a disability picture 
such that the veteran is unable to secure and follow 
substantially gainful employment, or otherwise render a 
schedular rating impractical.  There is no evidence that he 
has been hospitalized during the appeal period or that 
surgery was ever performed on his right shoulder.  
Accordingly, the Board is of the opinion that referral of the 
claim to the Director of Compensation and Pension for 
extraschedular evaluation is not warranted under 38 C.F.R. § 
3.321(b) (2005).

In so holding, the Board has closely reviewed the claims 
folder to ensure that the duty to assist and notify 
provisions of the Veteran's Claims Assistance Act of 2000 
(VCAA) have been satisfied.  In pertinent part, this law 
defines VA's notice and duty to assist requirements in the 
development of certain claims for benefits.  See 38 U.S.C.A. 
§ 5102, 5103, 5103A and 5107 (West 2002).  
 
The United States Court of Appeals for Veterans Claims (CAVC) 
has emphasized that the provisions of the VCAA impose new 
notice requirements on the part of VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Specifically, VA has a 
duty to notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  
 
The veteran's appeal originates from a claim filed in April 
2001 for entitlement to service connection for, among other 
things, AC joint fracture type II.  An RO letter dated July 
26, 2001 advised the veteran of the evidence and/or 
information deemed necessary to substantiate the claim, and 
the relative duties on the part of himself and VA in 
developing the claim.  See 38 U.S.C.A. § 5103 (West 2002).  
The RO granted service connection for impingement syndrome of 
the right shoulder (major) in December 2001, and awarded a 
zero percent evaluation effective March 16, 2001.   

The veteran filed an NOD with respect to the December 2001 
rating decision, contending that he should have been awarded 
a compensable rating.  He also sought de novo review of his 
claim.  In January 2003, the RO issued the veteran a rating 
decision which granted a 10 percent disability evaluation, 
effective March 16, 2001.  The RO noted that it had not 
granted the highest evaluation possible for the veteran's 
disability and that the issue would remain on the veteran's 
appeal unless specifically withdrawn by him in writing.  The 
RO thereafter sent the veteran a letter dated June 4, 2003, 
which informed him that the evidence must show an increase in 
severity of his impingement syndrome of the right shoulder 
(major).  In addition, following the Board's remand decision, 
the RO issued a letter dated January 26, 2004, which informed 
the veteran of the status of his claim and the relative 
duties on the part of himself and VA in developing an 
increased rating claim.  Furthermore, the Statement of the 
Case (SOC) and Supplemental SOC (SSOC), issued in January 
2003 and July 2005, respectively, contained the text of 
38 C.F.R. § 3.159.

VA's General Counsel has concluded that, where a section 5103 
notice was provided for the initial claim for benefits, an 
additional section 5103 notice was not required when the 
appeal stemmed from an NOD with respect to a downstream 
element of the claim.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  
The Board is bound to follow this precedent opinion.  
38 U.S.C.A. § 7104(c) (West 2002).  
 
Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications of 
record.  At bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done - irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication - the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was, at most, harmless.  
See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  There is no indication that any 
aspect of the VCAA compliant language that may have been 
issued post-adjudication has prevented the veteran from 
providing evidence necessary to substantiate his claim and/or 
affected the essential fairness of the adjudication of the 
claim.  Additionally, the veteran has not pleaded with any 
specificity that a notice deficiency exists in this case.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained the veteran's service medical records as well as VA 
medical records.  The veteran has not authorized VA to obtain 
any further evidence and/or information on his behalf.  The 
RO also afforded the veteran VA C&P spine and joints 
examinations in September 2001 and May 2005 (following the 
Board's remand directives).  In its totality, the lay and 
medical evidence of record provides the necessary information 
to decide the case.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 4.2 (2005).
 
Thus, on appellate review, the Board finds no area in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of the 
claim under the VCAA, poses no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) (the Board must 
consider whether a claimant will be prejudiced by addressing 
a question that has not been addressed by the RO); VAOPGCPREC 
16-92 (July 24, 1992).


ORDER

A disability evaluation greater than 20 percent for service-
connected impingement syndrome of the right shoulder (major) 
is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


